ORDER

PER CURIAM.
Defendant appeals judgment in favor of plaintiff in a breach of contract action. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurispruden*512tial purpose, we affirm the judgment of the trial court pursuant to Rule 84.16(b).